department of the treasury internal_revenue_service washington d c uniform issue list jan tal lats legend taxpayer a taxpayer b company c document d amount amount f amount g document h ira x dear this is in response to a ruling_request submitted by you on in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the following facts and representations have been suumitted in support of your request you are both years old taxpayer a maintained an individual_retirement_account ira x with company c on taxpayer a signed document d which provided for a distribution of funds from ira x company c had indicated to taxpayer a that a distribution of amount e was necessary in order for taxpayer a to satisfy the requirements of the law relating to minimum distributions from accounts such as an individual_retirement_account ira taxpayer a completed document d and indicated to company c in the proper place in the document that an amount equal to amount e should be distributed out of ira x for the year to satisfy the minimum distribution_requirements however due to a clerical_error a misreading by an employee of company c of the amount indicated in document d amount f was inadvertently distributed from ira x for the year during this time the taxpayers were called upon to travel often in harsh winter weather some distance away across the state in order to assist their son and grandchildren following their son’s divorce and relocation taxpayer a and taxpayer b were extremely busy and occupied with difficult and confusing family circumstances beyond their control and did not notice the discrepancy and contact company c until the 60-day rollover period had elapsed based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount g from ira x because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money or any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to section d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates the mistake or error on the part of an employee of company c that resulted in the transaction not being carried out in accordance with taxpayer a’s intent and in addition the age of the taxpayers and confusion surrounding the family hardships and burdens they encountered during the time of the transaction these facts and circumstances indicate that taxpayer a could not reasonably satisfy the requirement that amount g be deposited in an ira within days of the distribution from his ira and the failure to waive the 60-day requirement would be against equity and good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount g taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount g in cash into one or more iras provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent ‘ if you have any questions regarding this ruling you may contact _ at sincerely yours actleyehr yolen ed donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of letter
